Citation Nr: 1137409	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine ("back disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the service connection for a back disability.  

In April 2010, the Board remanded the claim for additional development.  The case was subsequently returned to the Board, and, in a November 2010 decision, the Board denied the Veteran's claim for service connection for a back disability.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In June 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion to Vacate and Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the joint motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that his current low back disability is related to an injury he sustained while moving a safe during service in 1976.  

The Veteran's service treatment records reflect that, at enlistment, he complained of recurrent back pain on his July 1975 Report of Medical History and the physician noted that the Veteran had transient back pain that was not disabling.  The July 1975 Report of Medical Examination indicated that the Veteran's spine was normal.  A November 1976 note reflects that the Veteran complained of left hip pain and decreased strength for the past two weeks after picking up a safe.  An X-ray of the left hip was negative and the impression was "analgesia."  Later that month, prior to discharge, the Veteran complained of recurrent back pain on his Report of Medical History and "NCNS" (no complications, no sequelae) was noted by the physician.  The November 1976 Report of Medical Examination indicated that the Veteran's spine was normal.

After discharge from service, the first indication of back pain is a January 1996 record from Frye Regional Medical Center in which it was noted that the Veteran had strained his low back.  Private treatment records and VA treatment records reflect periodic treatment for back pain since 1996 with a diagnosis of DDD confirmed by an October 2004 X-ray and May 2006 magnetic resonance imagining (MRI).  Some records reflect that the Veteran reported that he had a past medical history of a slipped disc, but other records indicate that he denied any prior injury or trauma.

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2010, the Board remanded the case to the RO/AMC so that the Veteran could be scheduled for a VA examination, which was later conducted in May 2010.  The examiner noted that the Veteran had indicated that he had recurrent back pain in July 1975, during his entrance examination, and in November 1976, one month prior to his discharge.  The examiner also noted that the Veteran did not have any visits for back pain during service and apparently had a history of back pain on entry in the military.  Based on the foregoing, the examiner concluded, "I would state it is less likely as not that the patient's current back pain is etiologically related to his time in the service."

In the June 2011 joint motion, the parties pointed out that the VA examiner did not address why the Veteran's current back disability was less likely than not related to the incident involving the safe.  The parties also noted that VA examiner's rationale that the Veteran had back pain on entry in the military was potentially confusing in light of the Board's prior finding that that Veteran did not have a preexisting condition upon entering service.  For these reasons, the Board finds that the May 2010 VA medical opinion is inadequate and that further clarification is needed.  

Hence, the RO/AMC should forward the claims to the examiner who provided the May 2010 VA examination (if available) for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Salisbury VAMC should be contacted, and all treatment records dated since May 2007 should be requested and, if available, added to the claims file.

2.  The Veteran's entire claims file should be forwarded to the examiner who examined the Veteran's low back in May 2010 (or another qualified medical professional, if the examiner is unavailable) for an addendum opinion.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.

After reviewing the record, the examiner should express an opinion with respect to the Veteran's current low back disability as to whether it is at least as likely as not (50 percent or more probable) that the disability is etiologically related to the Veteran's active service.  The examiner is asked to specifically address why the Veteran's current low back disability is (or is not) related to the November 1976 incident in service when the Veteran lifted a safe.  

In rendering the above opinions, the examiner is reminded that the Board determined that there is not clear and unmistakable evidence that the Veteran had a preexisting back condition.  

The rationale for all opinions expressed should be provided.

3.  Thereafter, the AMC/RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the addendum report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



